I dissent. Defendant's correspondence with the plaintiff and the terms of the receipt tendered him by Bayol made it manifest to defendant that the goods were really bought by him from the plaintiff, and that Bayol was only its selling agent. Under this proof, in the absence of any evidence that Bayol had any authority to collect, it seems to me that the receipt was not binding on the plaintiff, and that the Circuit Judge was right in directing a verdict in its favor. Authority to collect is not implied from authority to make a contract of sale. 31 Cyc. 1359; 6 A.  E. Ency. 225; Story on Agency. Sec. 98. *Page 199